                                                                                           John H. Kazanjian
                                                                                                  15th Floor
                                                                                        477 Madison Avenue
                                                                                   New York, NY 10022-5802
                                                                                           +1.212.702.5420
                                                                                      jkazanjian@bdlaw.com




                                       February 14, 2020          MEMO ENDORSED
VIA ECF AND EMAIL AT FAILLA NYSDCHAMBERS@NYSD.USCOURTS.GOV

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Philadelphia Indemnity Insurance Company v. Streb, Inc., No. 1:19-cv-00366
               (KFP)

Dear Judge Failla:

        Pursuant to Rule 9 of your Honor's Individual Rules of Practice in Civil Cases, Defendant
Streb, Inc. (“Streb”) hereby requests leave to file redacted versions of its Memorandum of Law
and Rule 56 responsive statement in opposition to Plaintiff Philadelphia Indemnity Insurance
Company’s (“PIIC’s”) motion for summary judgment. We make this request pursuant to the
requirements set forth in the Agreed Protective Order that was So Ordered on July 17, 2019 (see
Dkt. No. 25).

        This action is an insurance coverage dispute in connection with an underlying personal
injury action captioned Shana Guins v. Streb, Inc. (N.Y. Sup. Ct. Bronx Co., Index No.
34004/2018E) (the "Guins action"). The redacted portions of Streb’s Rule 56 responsive
statement simply reproduce redactions in PIIC’s initially filed Rule 56 statement. The redacted
portions of Streb’s Memorandum of Law include discussion of emails from a PIIC employee that
PIIC has marked “Confidential Information.” Streb previously filed these emails under seal as
Exhibit 5 to the Declaration of John H. Kazanjian in support of Streb’s motion for partial
summary judgment. See Dkt. No. 50-5. This request is being made as required under paragraph
7 of the Agreed Protective Order. The relevant emails were sought in discovery by Streb and
produced by PIIC with the understanding that they would be held confidential. In order to
prevent any prejudice against PIIC in connection therewith, we request that the Court grant Streb
leave to file redacted versions of its Memorandum of Law and Rule 56 responsive statement.




                 Austin, TX  Baltimore, MD    Boston, MA    Charlotte, NC
             New York, NY   San Francisco, CA   Seattle, WA   Washington, DC
February 14, 2020
Page 2


       Clean copies of the unredacted versions of the Memorandum of Law and Rule 56
responsive statement are enclosed for your reference, as well as versions highlighting the
information that has been redacted.




                                             Respectfully,




                                             John H. Kazanjian


cc (via ECF and e-mail):    Michael T. Glascott, Esq.
                            Adam Ross Durst, Esq.
                            Jessica L. Kyle, Esq.




 Application GRANTED.

 Dated:          February 18, 2020                           SO ORDERED.
                 New York, New York




                                                             HON. KATHERINE POLK FAILLA
                                                             UNITED STATES DISTRICT JUDGE
